Citation Nr: 1226051	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  11-10 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to automobile and adaptive equipment or to adaptive equipment only.


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1949 to April 1953.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has not suffered the loss or permanent loss of use of one or both feet or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or one or both hips due to service-connected disability.


CONCLUSION OF LAW

The criteria for certification for automobile and adaptive equipment, or adaptive equipment only, have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 
38 C.F.R. §§ 3.350, 3.808 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a VCAA notice letter sent in January 2010 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  

With regard to the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording the Veteran a VA examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran underwent VA compensation examination in June 2011.  The report and opinion of record, which specifically make findings relevant to the Veteran's claim, are adequate as the examination is predicated on a full reading of the medical records in the Veteran's claims file, and on an examination of the Veteran.  The report considered all of the pertinent evidence of record, to include VA treatment records, the statements of the Veteran, and the findings of the examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), VA treatment records, VA examination reports, and the Veteran's statements.  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  The Board will rely on all the evidence of record to determine the issue on appeal.  The record is sufficiently developed for a determination at this time.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Automobile and Adaptive Equipment Criteria

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b).  A veteran is considered to be an "eligible person" if he or she is entitled to compensation for any of the following disabilities: (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1).

A veteran must have had active military, naval, or air service.  38 C.F.R. § 3.808(a).  A specific application for financial assistance in purchasing a conveyance is required which must contain a certification by the claimant that the conveyance will be operated only by persons properly licensed.  38 C.F.R. § 3.308(c).

A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment if he or she is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips. 
38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).

Analysis of Eligibility for Automobile and Adaptive Equipment

The Veteran essentially contends that he should be entitled to automobile and adaptive equipment because he asserts his service-connected disabilities in his lower extremities result in an inability to walk, which he believes is equivalent to the loss of use of the feet under 38 C.F.R. § 3.808(b)(1).  He does not claim to have lost the use of either a hand or the permanent impairment of vision of both eyes, two of the criteria allowing for the award of automobile and adaptive equipment.  38 C.F.R. 
§ 3.808(b)(1).

After a review of the evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for eligibility.  The weight of the evidence demonstrates that the Veteran has not suffered the loss or permanent loss of use of one or both feet or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or one or both hips due to service-connected disability.

The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD) rated as 70 percent disabling, peripheral neuropathy of the right hand rated as 40 percent disabling, peripheral neuropathy of the left hand rated as 30 percent disabling, peripheral neuropathy of the right foot rated as 40 percent disabling, peripheral neuropathy of the left foot rated as 40 percent disabling, anal fistula and hemorrhoids/fissure with anal stricture, rated as 30 percent disabling, cold injury residuals to both feet with each foot rated as 30 percent disabling, cold injury residuals to the right hand rated as 20 percent disabling and to the left hand as 10 percent disabling, osteoporosis of the right wrist and a scar, a residual of a shrapnel injury, rated as 10 percent disabling, and a scar on the right hand from a shell fragment wound, rated as 0 percent disabling.  The Veteran has also been found entitled to special monthly compensation based on the need for aid and attendance.  

In reviewing the medical evidence, the Board notes that the Veteran has undergone significant treatment for disabilities in his lower extremities.  

The June 2011 VA compensation examiner noted a review of the claims file, to include previous compensation examination reports, and noted an examination of the Veteran.  The examiner noted the Veteran's bilateral lower extremity cold injury residuals and peripheral neuropathy.  The examiner then noted the Veteran's central contention here - that he has lost the use of his lower extremities due to his service-connected disorders.  

The June 2011 VA examiner noted the Veteran's complaints of numbness mid calf in both legs with associated burning paresthesias in both feet, which worsens with standing for more than 3 minutes and walking more than 10 feet.  The VA examiner noted that the Veteran was able to walk ten steps before needing to stop.  The examiner described the Veteran as unsteady on his feet due to weakness, and due to the numbness in both feet caused by neurological problems associated with cold injury.  The examiner described the Veteran's feet as normal in color with normal capillary filling.  The examiner noted no edema and noted the temperature as cool.  The examiner noted no atrophy in the musculature of the feet, and noted normal muscle testing in both ankles and feet with dorsiflexion to 10 degrees and plantarflexion to 15 degrees.  The examiner noted no instability in the lower extremities.  The examiner noted dry skin on the feet, and noted hair loss and smooth skin on the lower legs.  The examiner noted no ulcerations on either lower extremity, but did note fungal and slow-growing nails on each foot.  The examiner noted ankle and knee jerks as 2+/4 bilaterally, which he described as normal.  The examiner indicated no increased pain, fatigue, weakness, lack of endurance, or incoordination on repetitive testing.  The examiner noted intact dorsalis pedis and posterior tibial pulses bilaterally.  On sensory testing, the examiner indicated that sensation was normal at the knee level and higher, but this testing indicated a total absence of sensation extending from the mid leg to the feet bilaterally.  

The examiner then addressed the central question with regard to the Veteran's claim - do his lower extremity disabilities amount to the permanent loss of use of one or both feet.  The examiner recognized the Veteran's difficulty walking distances.  The examiner noted that the Veteran had been using a wheelchair.  Moreover, the examiner stated expressly that "all of the functional disabilities noted including his ambulatory disability are all based on cold injury related diagnoses[.]"  But on the question before the Board, the examiner offered an opinion that is counter to the Veteran's claim.  The examiner stated that he would have to disagree with the proposition that the Veteran's lower extremity disabilities created disability that was tantamount to amputation with a prosthesis.  In support, the examiner noted evidence of record showing that the Veteran was able to walk from his wheelchair to his bed, or to other furniture in his house.  He stated that the Veteran functioned "considerably better" than someone with amputation and a prosthesis.   

The Board notes that it has also reviewed other medical evidence of record, particularly a June 2009 VA examination report, and VA treatment records dated from the Veteran's claim in January 2010.  The June 2009 examiner noted the Veteran's complaints of lower extremity pain, numbness, burning, fungal infections, disturbances of nail growth, joint stiffness, swelling, changes in skin color, skin thickening or thinning, and excess sweating.  On examination, the examiner noted the Veteran's carriage, gait, and posture as normal.  But the examiner described the skin color of the lower extremities as abnormal, noting "atrophic looking skin, hairless" and noted an ulcer on one of the right toes.  The examiner noted no edema, but did note abnormal temperatures.  He also noted a missing toenail, noted fungus infections on all the toes, and described all toe nails as dystrophic.  The examiner noted absent reflexes in the ankle and knee bilaterally, and noted diminished sensation from the mid leg to the toes bilaterally.  He also noted diminished peripheral pulses bilaterally.  Moreover, x-ray evidence indicated degenerative changes in both feet.  The examiner found no motor weakness or atrophy, and on examination, noted no pain or stiffness in the joints.  And he noted normal ligament strength.  Nevertheless, the examiner stated that the Veteran's cold injury and its residuals caused moderate to severe impairment.  

VA treatment records dated since the Veteran's claim in January 2010 show that the Veteran was provided with a wheelchair to assist him.  These records also note the Veteran's complaints of pain in his feet.  

In sum, the medical evidence of record documents significant disability in the Veteran's lower extremities as a result of cold injury and its residuals.  The Board particularly notes the Veteran's use of a wheelchair for disabilities the June 2011 VA examiner attributed to the Veteran's service-connected lower extremity disorders.  However, this evidence does not indicate that the Veteran has experienced a permanent loss of use of one or both feet.  As the examination reports demonstrate, the Veteran is capable of ambulating on both feet, and capable of using them for limited movement despite the manifest disability.  Indeed, the June 2011 examiner stated expressly that the Veteran's lower extremity disabilities are not tantamount to amputation with prosthesis.  Moreover, though the evidence indicates that the Veteran has degenerative changes in both feet, there is no evidence that he has ankylosis anywhere in his lower extremities.  The preponderance of the evidence is therefore against a grant for either automobile and adaptive equipment or for adaptive equipment only.  

The Board does not question that the Veteran uses a wheelchair for mobility; however, the Board finds that the evidence for wheelchair usage is not sufficient to allow for a grant of automobile and adaptive equipment, which requires evidence showing that the Veteran cannot use his legs due to his service-connected disabilities.  As the weight of the probative evidence demonstrates that the Veteran does not have loss of a foot or feet due to service-connected disability, the evidence of record does not meet the criteria for a grant for either automobile and adaptive equipment or for adaptive equipment only, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to automobile and adaptive equipment or to adaptive equipment only is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


